Citation Nr: 1426838	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-46 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, including but not limited to post-traumatic stress disorder (PTSD), sleep disorder, and alcohol abuse.

2.  Entitlement to service connect for joint pain, including as due to a chronic qualifying disability.

3.  Entitlement to service connect for skin and toenail disorders, including as due to a chronic qualifying disability.

4.  Entitlement to service connect for a cardiovascular disorder, including as due to a chronic qualifying disability.

5.  Entitlement to service connect for a respiratory disorder, including as due to a chronic qualifying disability.



REPRESENTATION

Appellant represented by:	Margaret Kuzma, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for PTSD, a sleep disorder, alcohol abuse, joint pain, skin and toenail disorders, a cardiovascular disorder, and a respiratory disorder.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this case to obtain potentially relevant evidence, which the Veteran identified, but which is not associated with the paper or electronic parts of the Veteran's claims file.  The Veteran has stated that since 1993 he has received treatment at the Jesse Brown (formerly West Side) VA Medical Center in Chicago, Illinois.  The claims file only contains the Veteran's treatment records from 2001 through 2014.  

Correspondence in the claims file reflects that in February 2012 the RO asked the Jesse Brown VAMC to send records of treatment of the Veteran from 1993 to 2001.  In December 2012, the RO received records from the Jesse Brown VAMC that showed the medications prescribed to the Veteran from 1997 to 2012.  Those records did not include notes of treatment visits.  It seems likely that treatment visits occurred if clinicians issued prescriptions.  In order to make thorough efforts to obtain records of potentially relevant treatment that the Veteran reported, the Board is remanding the case for additional efforts to obtain the treatment records from 1993 through 2001.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all outpatient and inpatient medical and mental health treatment of the Veteran from January 1, 1993, through December 31, 2001, at the Jesse Brown (formerly West Side) VA Medical Center, in Chicago, Illinois.  Request complete records, including notes clinicians entered at any treatment visits the Veteran had.   Associate the records obtained with the Veteran's claims file.  Document in the claims file each request for the records and each response from the VAMC.

2.  Thereafter, review the expanded record and consider the claims.  If any of the remanded claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



